               Case 2:19-cv-01299-MLP Document 15 Filed 11/26/19 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9
         CENTER FOR BIOLOGICAL                             Civil Action No. 2:19-cv-01299-MLP
10       DIVERSITY, et al.,

11                                   Plaintiffs,           PLAINTIFFS’ NOTICE OF
                 v.                                        DISMISSAL
12
         NATIONAL MARINE FISHERIES
13       SERVICE, et al.,

14                                   Defendants.

15

16           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs voluntarily dismiss

17   this lawsuit without prejudice. Plaintiffs filed this lawsuit on August 19, 2019 to compel the

18   National Marine Fisheries Service (the “Service”) to respond to their 2016 Petition to designate a

19   Whale Protection Zone and issue other regulations to better protect and recover the endangered

20   Southern Resident killer whales. On October 24, 2019, the Service issued a scoping notice

21   seeking public input on whether existing regulations adequately protect Southern Resident killer

22   whales from the impact of vessels and noise in the inland waters of Washington State and, if they

23   do not, what additional actions the Service should take. Notice of availability, 84 Fed. Reg.

24   57015 (October 24, 2019). On November 18, 2019, Plaintiffs received a letter from the Service

25   NOTICE OF DISMISSAL                             1            CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-01299-MLP                                          2400 NW 80th St. #146
                                                                                     Seattle, WA 98117
                                                                                        (206) 327-2344
               Case 2:19-cv-01299-MLP Document 15 Filed 11/26/19 Page 2 of 3



 1   formally denying their Petition, stating that the agency had instead exercised its discretion to

 2   conduct the scoping process for a “potential rulemaking” to revise existing regulations.

 3           Plaintiffs intend to engage in this scoping process and reserve the right to challenge the

 4   Service’s denial of their Petition in a separate action.

 5   Respectfully submitted November 26, 2019,

 6                                               By: /s/ Julie Teel Simmonds
                                                   Admitted Pro Hac Vice
 7
                                                    Julie Teel Simmonds (CO Bar No. 32822)
 8                                                  CENTER FOR BIOLOGICAL DIVERSITY
                                                    1536 Wynkoop St., Ste. 421
 9                                                  Denver, CO 80202
                                                    Phone: (619) 990-2999
10                                                  jteelsimmonds@biologicaldiversity.org

11                                                  /s/ Sarah Uhlemann
                                                    Sarah Uhlemann (WA Bar No. 41164)
12                                                  CENTER FOR BIOLOGICAL DIVERSITY
                                                    2400 NW 80th Street, #146
13                                                  Seattle, WA 98117
                                                    Phone: (206) 327-2344
14                                                  suhlemann@biologicaldiversity.org

15                                                  Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25   NOTICE OF DISMISSAL                               2           CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-01299-MLP                                           2400 NW 80th St. #146
                                                                                      Seattle, WA 98117
                                                                                         (206) 327-2344
               Case 2:19-cv-01299-MLP Document 15 Filed 11/26/19 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on November 26, 2019, I electronically filed the foregoing

 3   PLAINTIFFS’ NOTICE OF DISMISSAL with the Clerk of the Court using the CM/ECF system,

 4   which will automatically serve the documents upon counsel of record.

 5                                                  /s/ Julie Teel Simmonds
                                                    Admitted Pro Hac Vice
                                                    Julie Teel Simmonds (CO Bar No. 32822)
 6
                                                    CENTER FOR BIOLOGICAL DIVERSITY
                                                    1536 Wynkoop St., Ste. 421 Denver, CO 80202
 7                                                  Phone: (619) 990-2999
 8                                                  jteelsimmonds@biologicaldiversity.org

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   NOTICE OF DISMISSAL                               3            CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-01299-MLP                                            2400 NW 80th St. #146
                                                                                       Seattle, WA 98117
                                                                                          (206) 327-2344
